
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.69

FEBRUARY 2001 WAMU SHARES
TABLE OF CONTENTS

ARTICLE 1. DEFINITIONS   1   1.1   Affiliate   1   1.2   Board   1   1.3  
Company   1   1.4   Code   1   1.5   Committee   1   1.6   Date of Exercise   1
  1.7   Disability   1   1.8   Employee   1   1.9   Employed   1   1.10  
Employment   1   1.11   Exchange Act   1   1.12   Full-Time Employee   1   1.13
  Option   1   1.14   Part-Time Employee   1   1.15   Participant   1   1.16  
Plan   1   1.17   Stock   1
ARTICLE 2. PURPOSE OF PLAN
 
1
ARTICLE 3. ADMINISTRATION
 
2  
3.1
 
Administration of Plan
 
2   3.2   Discretionary Authority of Committee   2
ARTICLE 4. AUTOMATIC GRANTS TO EMPLOYEES
 
2  
4.1
 
Participation
 
3   4.2   Grant   3   4.3   Vesting of Options   3   4.4   Expiration of Options
  3   4.5   No Agreements   3   4.6   Additional Grants   3
ARTICLE 5. STOCK SUBJECT TO PLAN
 
3  
5.1
 
Source of Shares
 
3   5.2   Maximum Number of Shares   3   5.3   Forfeitures   4
ARTICLE 6. EXERCISE OF OPTIONS
 
4  
6.1
 
Exercise Price
 
4   6.2   Right to Exercise   4   6.3   Maximum Exercise Period   4   6.4  
Nontransferability   4   6.5   Minimum Exercise   4
ARTICLE 7. METHOD OF EXERCISE
 
4

i

--------------------------------------------------------------------------------

 
7.1
 
Exercise
 
4   7.2   Payment   4   7.3   Federal Withholding Tax Requirements   4   7.4  
Shareholder Rights   4
ARTICLE 8. ADJUSTMENT UPON CORPORATE CHANGES
 
4  
8.1
 
Adjustments to Shares
 
4   8.2   Substitution of Options on Merger or Acquisition   5   8.3   Effect of
Certain Transactions   5   8.4   No Preemptive Rights   5   8.5   Fractional
Shares   5
ARTICLE 9. COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
 
5  
9.1
 
General
 
5   9.2   Representations by Participants   5
ARTICLE 10. GENERAL PROVISIONS
 
6  
10.1
 
Effect on Employment
 
6   10.2   Unfunded Plan   6   10.3   Rules of Construction   6   10.4  
Governing Law   6   10.5   Amendment   6   10.6   Effective Date of Plan   6

ii

--------------------------------------------------------------------------------




FEBRUARY 2001 WAMU SHARES


ARTICLE 1. DEFINITIONS

        1.1    Affiliate.    A "parent corporation," as defined in
Section 424(e) of the Code, or "subsidiary corporation," as defined in
Section 424(f) of the Code, of the Company.

        1.2    Board.    The board of directors of the Company.

        1.3    Company.    Washington Mutual, Inc. and its successors.

        1.4    Code.    The Internal Revenue Code of 1986, as amended.

        1.5    Committee.    The Compensation and Stock Option Committee of the
Board, or such other committee to which the Board has delegated the authority to
administer the Plan.

        1.6    Date of Exercise.    The date that the Option exercise price is
received by the Company or the person which the Company has designated as its
agent for administering the exercise of Options under the Plan.

        1.7    Disability.    Eligibility for long-term disability benefits
under a long-term disability program sponsored by the Company or, in the case of
an Employee not eligible for such a program because of insufficient hours of
Employment, a condition which the Committee or its designee determines is
equivalent to a disability under such a program.

        1.8    Employee.    An individual Employed by the Company or an
Affiliate and paid on the payroll of the Company or an Affiliate, except that
the term "Employee" shall not include any of the following officers: the
Chairman of the Board, the President, the Chief Executive Officer, or any
Executive Vice President, Senior Vice President or First Vice President of the
Company or an affiliate.

        1.9    Employed.    Performing services for compensation for the Company
or an Affiliate as an Employee of the Company or an Affiliate.

        1.10    Employment.    Performance of services for compensation for the
Company or an Affiliate as an Employee of the Company or an Affiliate.

        1.11    Exchange Act.    The Securities Exchange Act of 1934, as
amended.

        1.12    Full-Time Employee.    An Employee who regularly is scheduled to
work at least 40 hours per week.

        1.13    Option.    The right that is granted hereunder to a Participant
to purchase from the Company a stated number of shares of Stock at the price set
forth in the Plan. An Option includes only options which are not qualified as
"incentive stock options" within the meaning of Section 422 of the Code.

        1.14    Part-Time Employee.    An Employee other than a Full-Time
Employee.

        1.15    Participant.    An Employee of the Company or of an Affiliate
who satisfies the requirements of Article 4 for an automatic grant.

        1.16    Plan.    February 2001 WAMU Shares program set forth herein.

        1.17    Stock.    The common stock of the Company.

ARTICLE 2. PURPOSE OF PLAN

        The purpose of the Plan is to provide a performance incentive and to
encourage stock ownership by employees of the Company and its Affiliates, and to
align the interests of such individuals with those of the Company, its
Affiliates and its shareholders. It is intended that Participants may acquire or
increase their proprietary interests in the Company and be encouraged to remain
in the employ of the

1

--------------------------------------------------------------------------------


Company or of its Affiliates. The proceeds received by the Company from the sale
of Stock pursuant to this Plan may be used for general corporate purposes.

ARTICLE 3. ADMINISTRATION

        3.1    Administration of Plan.    The Plan shall be administered by the
Committee. The Committee shall have complete authority to (i) interpret all
provisions of this Plan; (ii) determine in its sole discretion eligibility for
participation in the Plan; (iii) adopt, amend, and rescind rules for Plan
administration; and (iv) make all determinations it deems advisable for the
administration of this Plan. The express grant in the Plan of any specific power
to the Committee shall not be construed as limiting any power or authority of
the Committee. Any decision made or action taken by the Committee to administer
the Plan shall be final and conclusive. No member of the Committee shall be
liable for any act done in good faith with respect to this Plan or any Option.
The Company shall bear all expenses of Plan administration.

        3.2    Discretionary Authority of Committee.    Except to the extent
provided otherwise, the Committee shall have full discretionary power, subject
to, and within the limits of, the express provisions of the Plan:

        (a)  To construe and interpret the Plan and Options granted hereunder,
and to establish, amend, and revoke rules and regulations for administration.
The Committee, in the exercise of this power, may correct any defect or supply
any omission, or reconcile any inconsistency in the Plan, or in any grant of an
Option, in the manner and to the extent it shall deem necessary or expedient to
make the Plan fully effective. In exercising this power the Committee may retain
counsel at the expense of the Company. All decisions and determinations by the
Committee in exercising this power shall be final and binding upon the Company
and the Participants.

        (b)  To accelerate the time at which an Option may be exercised.

        (c)  Notwithstanding the maximum exercise period provided in Article 4
and Section 6.3, the Committee may extend the exercise period of an Option if
the Committee determines that a Participant will be unable to exercise such
Option within its stated exercise period on account of an unforeseeable
hardship.

        (d)  To authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option previously granted
hereunder.

        (e)  To interpret the Plan and make any determinations that are
necessary or desirable in the administration of the Plan.

        (f)    To determine, in its sole discretion, eligibility for
participation in the Plan in a manner consistent with the purposes of the Plan.

        (g)  To exercise such powers and to make all other determinations deemed
necessary or expedient to promote the best interests of the Company with respect
to the Plan.

ARTICLE 4. AUTOMATIC GRANTS TO EMPLOYEES

        4.1    Participation.    Effective February 12, 2001, the following
Employees shall receive a stock option grant described in Section 4.2:

        (a)    Full-Time Employees.    An Employee who is a Full-Time Employee
as of February 12, 2001; or

        (b)    Part-Time Employees.    An Employee who is a Part-Time Employee
as of February 12, 2001.

2

--------------------------------------------------------------------------------




        4.2    Grant.    Effective February 12, 2001, any Employee described in
Section 4.1(a) shall be granted an Option to purchase 100 shares of Stock.
Effective February 12, 2001, every Employee described in Section 4.1(b) shall be
granted an Option to purchase 50 shares of Stock. However, if any Employee is on
approved leave status as of February 12, 2001, the grant of the Option which
otherwise would be made hereunder shall not be effective until the date such
Employee returns to active Employment.

        4.3    Vesting of Options.    Options granted under this Article 4 shall
be vested and fully exercisable as of February 12, 2003, providing such Option
has not expired prior to the time of exercise. In addition, Options shall be
vested and fully exercisable upon termination of Employment because of
Disability, death or retirement within the meaning of Sections 4.4(b), (c) and
(d) respectively.

        For purposes of the Plan, "vesting" refers to the maturation of a right
to exercise an Option. A Participant who completes the specified service period,
or whose service terminates by reason of a specified event, as discussed above
in Section 4.3, may exercise his or her Options. An Option which expires before
it is vested, may not be exercised. In addition, an Option can expire even if it
is vested, as discussed in Section 4.4 below.

        4.4    Expiration of Options.    Options granted to an Employee under
this Article 4 shall expire as of the earliest to occur of the following:

        (a)  5:30 p.m. (Pacific Time) on February 12, 2006; provided, however,
that (i) if the Employee is on approved leave status as of February 12, 2006,
then the Employee's Options shall expire at 5:30 p.m. (Pacific Time) on the date
on which the Employee returns to active Employment, and (ii) if the Employee's
Employment terminates prior to February 12, 2006 for one of the reasons set
forth in Section 4.4(b) or 4.4(c) below, then the Employee's Options shall
expire at the end of the twelve-month period specified in Section 4.4(b) or
4.4(c), as appropriate;

        (b)  Twelve months after the termination of the Employee's Employment by
reason of the Employee's Disability;

        (c)  Twelve months after the termination of the Employee's Employment by
reason of the death of the Employee;

        (d)  Twelve months after the termination of the Employee's Employment by
reason of the Employee's retirement from Employment with the Company or its
Affiliates without reemployment by the Company or one of its Affiliates and
after attaining age 65; or

        (e)  Thirty days after the date of the termination of the Employee's
Employment for any reason not described in Section 4.4(b), (c) or (d),
regardless of whether the Employee returns to Employment subsequent to such
termination.

        4.5    No Agreements.    No agreements shall be issued with respect to
options issued under this Article 4.

        4.6    Additional Grants.    The Board may grant additional options by
written authorization containing the date for determining the eligible
employees, the exercise price, and the dates on which options vest and expire.
All other terms of this Plan shall apply to grants under this Section 4.6.

ARTICLE 5. STOCK SUBJECT TO PLAN

        5.1    Source of Shares.    Upon the exercise of an Option, the Company
shall deliver to the Participant authorized but unissued Stock.

        5.2    Maximum Number of Shares.    The maximum aggregate number of
shares of Stock that may be issued pursuant to the exercise of Options is
3,300,000 shares of stock, subject to increases and adjustments as provided in
Article 8.

3

--------------------------------------------------------------------------------


        5.3    Forfeitures.    If any Option granted hereunder expires or
terminates for any reason without having been exercised in full, the unpurchased
shares subject thereto shall be available for issuance under this Plan in
connection with another Option.

ARTICLE 6. EXERCISE OF OPTIONS

        6.1    Exercise Price.    The exercise price of an Option shall be
$51.00 per share.

        6.2    Right to Exercise.    An Option granted under this Plan shall be
exercisable as set forth in Article 4.

        6.3    Maximum Exercise Period.    Except as provided in Sections 3.2(c)
and 4.4, no Option shall be exercisable after February 12, 2006.

        6.4    Nontransferability.    Any Option granted under this Plan shall
not be transferable except by will or by the laws of descent and distribution.
Only the Participant to whom an Option is granted may exercise such Option,
unless he is deceased. No right or interest of a Participant in any Option shall
be liable for, or subject to, any lien, obligation or liability of such
Participant.

        6.5    Minimum Exercise.    An Option may be exercised in whole or in
part, but the number of shares as to which the Option is exercised must be a
multiple of 25.

ARTICLE 7. METHOD OF EXERCISE

        7.1    Exercise.    An Option granted hereunder shall be deemed to have
been exercised on the Date of Exercise. Subject to the provisions of Articles 4,
6, 7, 8 and 9, an Option may be exercised in whole or in part at such times and
in compliance with such requirements as the Committee shall determine.

        7.2    Payment.    Unless otherwise provided by the Plan or by rules or
procedures adopted by the Committee, payment of the Option price shall be
effected by payment in cash or by any other method approved by the Committee and
communicated to Participants from time to time.

        7.3    Federal Withholding Tax Requirements.    Upon exercise of an
Option by a Participant who is an employee of the Company or an Affiliate, the
Participant shall, upon notification of the amount due and prior to or
concurrently with the delivery of the certificates representing the shares, pay
to the Company or its designee amounts necessary to satisfy applicable federal,
state and local withholding tax requirements or shall otherwise make
arrangements satisfactory to the Company for such requirements.

        7.4    Shareholder Rights.    No Participant shall have any rights as a
stockholder with respect to shares subject to his Option prior to the Date of
Exercise of such Option.

ARTICLE 8. ADJUSTMENT UPON CORPORATE CHANGES

        8.1    Adjustments to Shares.    The maximum number and kind of shares
of stock with respect to which Options hereunder may be granted and which are
the subject of outstanding Options shall be adjusted by way of increase or
decrease as the Committee determines (in its sole discretion) to be appropriate,
in the event that:

        (a)  The Company or an Affiliate effects one or more stock dividends,
stock splits, reverse stock splits, subdivisions, consolidations or other
similar events;

        (b)  The Company or an Affiliate engages in a transaction to which
Section 424 of the Code applies; or

        (c)  There occurs any other event which in the judgment of the Committee
necessitates such action.

4

--------------------------------------------------------------------------------




Provided, however, that if an event described in paragraph (a) or (b) occurs,
the Committee shall make adjustments to the limits specified in Section 4.2 that
are proportionate to the modifications of the Stock that are on account of such
corporate changes.

        8.2    Substitution of Options on Merger or Acquisition.    The
Committee may grant Options in substitution for stock awards, stock options,
stock appreciation rights or similar awards held by an individual who becomes an
employee of the Company or an Affiliate in connection with a transaction to
which Section 424(a) of the Code applies. The terms of such substituted Options
shall be determined by the Committee in its sole discretion, subject only to the
limitations of Articles 4, 5 and 6.

        8.3    Effect of Certain Transactions.    Upon a merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation of
the Company, as a result of which the shareholders of the Company receive cash,
stock or other property in exchange for their shares of Stock, any Option
granted hereunder shall terminate, unless the Committee elects to convert all
Options hereunder into options to purchase stock of an acquiring corporation. If
the Committee so elects to convert the Options, the amount and price of such
converted options shall be determined by adjusting the amount and price of the
Options granted hereunder in the same proportion as used for determining the
number of shares of stock of the acquiring corporation the holders of the Stock
receive in such merger, consolidation, acquisition of property or stock,
separation or reorganization, and the vesting schedule set forth in the Plan
shall continue to apply to the converted options. In addition, the Committee, in
its sole discretion, may grant Participants the right, immediately prior to any
such merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to exercise their Options in whole or in part
whether or not the vesting requirements otherwise specified in this Plan have
been satisfied.

        8.4    No Preemptive Rights.    The issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services rendered, either upon direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, outstanding Options.

        8.5    Fractional Shares.    Only whole shares of Stock may be acquired
through the exercise of an Option. The Company will return to the Participant
any amount tendered in the exercise of an Option remaining after the maximum
number of whole shares have been purchased.

ARTICLE 9. COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

        9.1    General.    No Option shall be exercisable, no Stock shall be
issued, no certificates for shares of Stock shall be delivered, and no payment
shall be made under this Plan except in compliance with all federal and state
laws and regulations (including, without limitation, withholding tax
requirements), federal and state securities laws and regulations and the rules
of all national securities exchanges or self-regulatory organizations on which
the Company's shares may be listed. The Company shall have the right to rely on
an opinion of its counsel as to such compliance. Any certificate issued to
evidence shares of Stock for which an Option is exercised may bear such legends
and statements as the Committee upon advice of counsel may deem advisable to
assure compliance with federal and state laws and regulations. No Option shall
be exercisable, no Stock shall be issued, no certificate for shares shall be
delivered and no payment shall be made under this Plan until the Company has
obtained such consent or approval as the Committee may deem advisable from any
regulatory bodies having jurisdiction over such matters.

        9.2    Representations by Participants.    As a condition to the
exercise of an Option, the Company may require a Participant to represent and
warrant at the time of any such exercise that the shares are

5

--------------------------------------------------------------------------------


being purchased only for investment and without any present intention to sell or
distribute such shares, if, in the opinion of counsel for the Company, such
representation is required by any relevant provision of the laws referred to in
Section 9.1. At the option of the Company, a stop transfer order against any
shares of stock may be placed on the official stock books and records of the
Company, and a legend indicating that the stock may not be pledged, sold or
otherwise transferred unless an opinion of counsel was provided (concurred in by
counsel for the Company) and stating that such transfer is not in violation of
any applicable law or regulation may be stamped on the stock certificate in
order to assure exemption from registration. The Committee may also require such
other action or agreement by the Participants as may from time to time be
necessary to comply with the federal and state securities laws. This provision
shall not obligate the Company or any Affiliate to undertake registration of
options or stock hereunder.

ARTICLE 10. GENERAL PROVISIONS

        10.1    Effect on Employment.    Neither the adoption of this Plan, its
operation, nor any documents describing or referring to this Plan (or any part
thereof) shall confer upon any employee any right to continue in the employ of
the Company or an Affiliate or in any way affect any right and power of the
Company or an Affiliate to terminate the employment of any employee at any time
with or without assigning a reason therefor.

        10.2    Unfunded Plan.    The Plan, insofar as it provides for grants,
shall be unfunded, and the Company shall not be required to segregate any assets
that may at any time be represented by grants under this Plan. Any liability of
the Company to any person with respect to any grant under this Plan shall be
based solely upon contractual obligations that may be created hereunder. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

        10.3    Rules of Construction.    Headings are given to the articles and
sections of this Plan solely as a convenience to facilitate reference. The
masculine gender when used herein refers to both masculine and feminine. The
reference to any statute, regulation or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.

        10.4    Governing Law.    The laws of the State of Washington shall
apply to all matters arising under this Plan, to the extent that federal law
does not apply.

        10.5    Amendment.    The Board may amend or terminate this Plan at any
time; provided, however, an amendment that would have a material adverse effect
on the rights of a Participant under an outstanding Option is not valid with
respect to such Option without the Participant's consent.

        10.6    Effective Date of Plan.    This Plan is effective as of
February 12, 2001.

6

--------------------------------------------------------------------------------




QuickLinks


FEBRUARY 2001 WAMU SHARES
